Citation Nr: 0913170	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-17 152	)	DATE
	)
	MERGED APPEAL	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, including as secondary to a service-connected low 
back disability.

2.  Entitlement to an initial rating higher than 20 percent 
for the low back disability, lumbar arthritis and 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to 
May 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
August 2003 and March 2005 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The August 2003 rating decision denied the Veteran's claim 
for service connection for a left hip disorder, as well as 
his petition to reopen his previously denied, unappealed, 
claim for service connection for a low back disability.  
However, the March 2005 decision granted the claim for 
service connection for the low back disability and assigned 
an initial 20 percent rating.  He appealed the denial of 
service connection for his left hip disorder.  He also 
appealed for an initial rating higher than 20 percent for his 
service-connected low back disability.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (when the Veteran timely 
appeals the rating initially assigned following the grant of 
service connection, VA adjudicators must consider his claim 
in this context - which includes determining whether to 
"stage" the rating to compensate him for times since the 
effective date of the award when his disability may have been 
more severe than at others).  

The Veteran had a hearing at the RO in May 2007 before the 
undersigned Veterans Law Judge of the Board (Travel Board 
hearing).  During the hearing, he and his representative 
indicated they would be filing separate claims after the 
hearing for service connection for lower extremity 
weakness/paralysis secondary to the service-connected low 
back disability - since the Veteran is essentially 
wheelchair bound, and for special monthly compensation (SMC) 
based on loss of use of a creative organ - since he has 
erectile dysfunction (ED).



The RO subsequently, in November 2007, adjudicated these 
additional claims and, based on the results of a 
contemporaneous October 2007 VA compensation examination 
(and, in particular, the medical opinion of the examiner), 
granted service connection for ED secondary to the service-
connected low back disability and SMC for loss of use of a 
creative organ.  However, also based on the VA examiner's 
opinion, the RO denied the Veteran's claim for service 
connection for bilateral lower extremity peripheral 
neuropathy, as well as another claim he had raised during his 
Travel Board hearing for service connection for idiopathic 
thoracic myelopathy (also claimed as transverse myelitis and 
thoracic back condition), including as secondary to his 
service-connected low back disability.  Consequently, 
inasmuch as the weakness and paralysis in his lower 
extremities has not been medically attributed to his service-
connected low back disability - but, instead, to other 
unrelated factors, namely, the idiopathic thoracic myelopathy 
- the Veteran does not have neurological manifestations of 
his low back disability involving his lower extremities that 
would possibly entitle him to additional compensation.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA 
adjudicators must be able to distinguish, by competent 
medical evidence, the extent of symptoms that is due to 
service-related causes, i.e., service-connected disability, 
from that which is not).

Regrettably, the Board must remand the claim for service 
connection for a left hip disorder to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  Whereas the Board is going 
ahead and deciding the claim for an initial rating higher 
than 20 percent for the low back disability.




FINDINGS OF FACT

The evidence of record establishes that, as of October 24, 
2007, but no earlier, the orthopedic manifestations of the 
Veteran's low back disability include forward flexion of the 
thoracolumbar spine to 30 degrees or less; he does not 
however have ankylosis, either favorable or unfavorable, or 
any neurological manifestations associated with his low back 
disability beyond his ED and loss of use of a creative organ, 
for which he is already service connected and receiving SMC.


CONCLUSIONS OF LAW

1.  Prior to October 24, 2007, the criteria are not met for 
an initial rating higher than 20 percent for the low back 
disability.  38 U.S.C.A. § 1155 (West 2007); 38 C.F.R. §§ 
4.7, 4.10, 4.25(b), 4.40, 4.45, 4.71a, DCs 5285, 5292, 5293 
(2003), DCs 5235-5243 (2008).

2.  As of October 24, 2007, however, the criteria are met for 
a higher 40 percent rating for the low back disability.  38 
U.S.C.A. § 1155 (West 2007); 38 C.F.R. §§ 4.7, 4.10, 4.25(b), 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5285, 5292, 5293 
(2003), DCs 5235-5243 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in July 2003 and 
August 2005, the RO advised the Veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For a claim, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the requirement that VA also request 
that he submit any evidence in his possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  
Consider, as well, that the RO issued that July 2003 VCAA 
notice letter prior to initially adjudicating the Veteran's 
claim in August 2003, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  It 
equally deserves mentioning that more recent letters dated in 
May and October 2006 informed him of the downstream 
disability rating and effective date elements of his claim - 
keeping in mind that the claim concerning his low back 
disability arose in the context of him trying to establish 
his underlying entitlement to service connected, since 
granted.  His appeal concerns a downstream issue, whether he 
is entitled to a higher initial rating for this now service-
connected disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

In cases, as here, where an increased-rating claim arose in 
another context, namely, the Veteran trying to establish his 
underlying entitlement to service connection, and the claim 
was subsequently granted and he has appealed a downstream 
issue such as the initial disability rating assigned, the 
underlying claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because its intended purpose has been fulfilled.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, 
once a notice of disagreement (NOD) has been filed, only the 
notice requirements for a rating decision and 
statement of the case (SOC) described within 38 U.S.C. §§ 
5104 and 7105 control as to the further communications with 
the Appellant, including as to what evidence is necessary to 
establish a more favorable decision with respect to 
downstream elements of the claim.  And, here, though not 
technically required, after granting service connection for 
the low back disability in March 2005, the RO provided the 
additional Dingess notice in May and October 2006, including 
concerning the downstream disability rating element of the 
claim.  So the Veteran has received all required VCAA notice 
concerning his claim.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

Thus, even if there arguably is any deficiency in the notice 
to the Veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He is represented in his 
appeal by an accredited Veteran's services organization, 
Paralyzed Veterans of America, and his representative is 
presumably knowledgeable of the requirements for establishing 
entitlement to a higher initial rating for the low back 
disability.  Indeed, they made arguments during the May 2007 
Travel Board hearing addressing the specific rating criteria 
for receiving a higher initial rating, further evidencing 
their actual knowledge of these requirements.

As for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
and VA medical records - including the report of his 
compensation evaluation to determine the nature and severity 
of his low back disability.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See also Caffrey v. West, 6 Vet. App. 377 
(1994).  And as he submitted a statement in September 2007 
indicating he had no further information or evidence to 
submit regarding his claim, and there is no indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

Entitlement to an Initial Rating Higher than 20 Percent for 
the Low Back Disability

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following the grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the Veteran's rating may be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others.



Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the Veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy from disuse.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the Veteran.  38 C.F.R. 
§ 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
See also 38 C.F.R. § 4.59.

In March 2005, the RO granted the Veteran's claim for service 
connection for his low back disorder (lumbar arthritis and 
degenerative disc disease) and assigned an initial 20 percent 
rating retroactively effective from March 11, 2003, the date 
VA had received his petition to reopen this previously 
denied, unappealed claim.  

Just prior to and since filing that petition to reopen this 
claim, VA promulgated new regulations for the evaluation of 
disabilities of the spine.  The initial revisions were 
effective September 23, 2002, and the subsequent revisions 
were effective September 26, 2003.  See 67 Fed. Reg. 54, 345 
(Aug. 22, 2002) (codified at 38 C.F.R. pt. 4) and 68 Fed. 
Reg. 51,454 (Aug. 27, 2003)(codified at 38 C.F.R. part 4).  
The most recent amendments renumber the diagnostic codes and 
create a general rating formula for rating diseases and 
injuries of the spine.



If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the Veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000; VAOPGCPREC 7-2003.  See 
also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
Because the amendments mentioned have a specified effective 
date without provision for retroactive application, they may 
not be applied prior to their effective date.  As of that 
effective date, the Board must apply whichever version of the 
rating criteria is more favorable to the Veteran.

The RO addressed the previous and amended criteria in the 
March 2006 SOC.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the Veteran.  Bernard v. Brown, 4. Vet. App. 
384, 392-94 (1993).  Since, however, the underlying claim 
(petition to reopen) that eventually led to the granting of 
service connection and ensuing appeal for a higher initial 
rating dates back to March 2003, after the effective date of 
the September 2002 amendments, the regulations as they 
existed prior to September 2002 no longer apply and, 
therefore, need not be considered.

The applicable rating criteria for intervertebral disc 
syndrome (IVDS) were amended effective September 23, 2002.  
67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  These changes 
were incorporated into subsequent changes to the rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a, which are effective September 26, 
2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  

The Veteran's low back disability has a 20 percent rating 
under DC 5243 (the former DC 5293), for IVDS.  As of 
September 26, 2003, the amendments stipulate that the 
Veteran's IVDS (preoperatively or postoperatively) is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, DCs 5235 to 5242, or under the Formula 
for Rating IVDS, DC 5243, Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.

Under DCs 5235-5242, the next higher rating, 30 percent, only 
concerns the cervical segment of the spine, not the thoracic 
and lumbar (i.e., thoracolumbar) segment at issue in this 
appeal.  The next higher rating above that, 40 percent, 
requires evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  And even higher 50 percent 
rating requires evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  And the highest possible rating, 
100 percent, requires evidence of unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, DCs 5235-5242.

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  See, too, 38 C.F.R. § 4.71a, Note (5), 
indicating that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which ...the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension....  
Here, as will be explained, because the Veteran is able to 
move his thoracolumbar spine in all directions (forward 
flexion, backward extension, lateral flexion, and lateral 
rotation), albeit not with normal range of motion, by 
definition, this segment of his spine is not immobile and 
therefore not ankylosed.  So to receive the next higher 
available rating of 40 percent under DCs 5235-5242, his 
forward flexion must be limited to 30 degrees or less - 
which, according to the results of his October 24, 2007 
VA Compensation and Pension Examination (C&P Exam), it is.

In the report of the Veteran's October 24, 2007 VA C&P Exam, 
the examiner recorded that the Veteran's forward flexion of 
the thoracolumbar spine was from only 0 to 20 degrees, and 
that there was no thoracolumbar ankylosis.  Therefore, under 
DCs 5235-5242, he is entitled to a higher 40 percent rating, 
but no greater.  And if, as here, he is receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, since he does not also have 
ankylosis, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

As a point of reference, only noted parenthetically since it 
does not apply in this case, the former DC 5292 (in effect 
prior to September 2002, before the Veteran filed his current 
claim in March 2003) provided at most a 40 percent rating for 
limitation of motion of the lumbar spine, even if severe.  
So, again, inasmuch as the Veteran is receiving the highest 
possible rating in this decision on the basis of his limited 
range of motion (on forward flexion), in the absence of the 
required ankylosis under the revised DCs 5235-5242, he may 
only receive an even higher rating under a different 
diagnostic code or on an extra-schedular basis.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).

The General Rating Formula for Diseases and Injuries of the 
Spine, Note (1), also requires that any associated objective 
neurological abnormalities be evaluated separately under the 
appropriate diagnostic code.  Here, however, although the 
Veteran's VA treatment records confirm he has some 
neurological abnormalities, the report of his October 2007 VA 
C&P Exam indicates that, with the exception of his ED/loss of 
use of a creative organ (for which he is already service 
connected and separately receiving SMC), the neurological 
symptoms affecting his lower extremities - especially the 
weakness and paralysis, are attributable to his idiopathic 
thoracic myelopathy or transverse myelitis.  And according to 
the October 2007 VA C&P examiner, this lower extremity 
neurological impairment is unrelated to the Veteran's 
military service, including by way of his service-connected 
low back disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (indicating VA adjudicators must be able to 
distinguish, by competent medical evidence, the extent of 
symptoms that is due to service-related causes, i.e., 
service-connected disability, from that which is not but, 
instead, the result of other, unrelated factors).  Hence, the 
Board finds that 40 percent is the highest rating to which 
the Veteran is entitled under DCs 5235-5242.



Under the alternative Formula for Rating IVDS Based on 
Incapacitating Episodes, the highest rating available is 60 
percent (and, indeed, the only rating available above 
40 percent), requiring incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  Note 
(1) in this code defines an incapacitating episode as a 
period of acute signs and symptoms due to IVDS requiring bed 
rest prescribed by a physician and treatment by a physician.  
The Veteran does not contend, and the evidence does not 
otherwise suggests, that he has ever had an incapacitating 
episode as a result of his IVDS - that is, according to this 
definition provided in DC 5243, much less of the duration and 
frequency required for the next higher rating of 60 percent.  
There is no mention whatsoever of doctor-prescribed bedrest 
anywhere in the record on appeal.

Therefore, the Board finds that the record establishes that 
as of October 24, 2007, the date of his VA C&P Exam, the 
Veteran is entitled to a higher 40 percent rating for his low 
back disability, but no more.  Since the Board is assigning 
this higher rating effective as of this date, this is 
tantamount to a "staged" rating of the type contemplated in 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Generally, the effective date of an award for an increase in 
disability compensation will be the date of receipt of claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).

But as concerns the status of the Veteran's low back 
disability prior to October 24, 2007, the report of a January 
2005 VA C&P Exam provides that the examiner found the Veteran 
to have a range of motion of 60 degrees of flexion, 
20 degrees of right and left bending, and extension to 0 
degrees (meaning "full" extension).  Under the criteria in 
effect as of September 26, 2003, the Veteran would only be 
entitled to a rating of 20 percent based on the results of 
that VA C&P examination.  And even considering the Deluca 
factors regarding any additional functional loss he may have 
had, as the examination report provides that repeated motion 
causes an increase in pain and a decrease in his range of 
motion of approximately 15 degrees of flexion, his loss does 
not impact his range of motion sufficiently to warrant a 
rating higher than 20 percent under these revised standards 
because his forward flexion is only then limited to 45 
degrees (i.e., the additional 15 degrees less than 60 
degrees).  And, as explained, for a higher 40 percent rating 
under DCs 5235-5242, his forward flexion must be limited to 
30 degrees or less.  So his pain and its resulting affect on 
his range of motion is insufficient grounds to assign a 
rating higher than 20 percent under DCs 5235-5242  See 38 
C.F.R. §§ 4.40, 4.45 and 4.59; and see DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995) and Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Therefore, the Board finds that the evidence 
pertaining to his level of low back disability has remained 
fairly constant from the time of receiving his March 2003 
petition to reopen his claim and the October 24, 2007 VA C&P 
exam warranting a higher 40 percent rating; so further 
staging is not warranted.  See Fenderson v. West, 12 Vet. 
App. 119, 
125-26 (1999).  The Board has also considered the "benefit-
of-the-doubt" rule in making these determinations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).  Since, however, for the reasons and 
bases discussed, the preponderance of the evidence is against 
the claim (except as to assigning a higher 40 percent rating 
effectively as of October 24, 2007), there is no reasonable 
doubt to resolve in his favor.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra- 
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the Veteran's disability markedly 
interferes with his employment, meaning above and beyond that 
contemplated by his separate schedular ratings.  See, too, 38 
C.F.R. § 4.1 indicating that, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  Furthermore, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations, suggesting he is not 
adequately compensated for his disability by the regular 
rating schedule.  The evaluation and treatment he has 
received for his low back disability has been mostly, if not 
entirely, on an outpatient basis, not as an inpatient.  
VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Prior to October 24, 2007, the claim for an initial rating 
higher than 20 percent for the low back disability is denied.

But as of October 24, 2007, a higher 40 percent rating is 
granted for the low back disability, subject to the laws and 
regulations governing the payment of VA compensation.


REMAND

Service connection is granted for current disability 
resulting from injury or disease incurred or aggravated 
during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection is established 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

During his May 2007 hearing, the Veteran testified that he 
has pain in his left hip, and he attributes this pain to 
damage to his sciatic nerve, relating it to an incident 
in service involving a parachute jump or his service-
connected low back disability resulting therefrom.  However, 
although he is competent to testify concerning having 
experienced pain in this hip, as a layman, he is not 
competent to opine as to the diagnosis or etiology of this 
claimed condition; instead, there must be competent medical 
evidence linking his left hip disorder to his military 
service - either directly or secondarily by way of his 
already service-connected low back disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Routen v. Brown, 10 Vet. App. 
183, 186 (1997); and see Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).   

The Veteran's VA medical records show that, in April 2003, he 
presented for treatment of his left hip pain and received a 
diagnosis of benign subchondral cyst in the femoral neck.  So 
there is no disputing he has the required current diagnosis 
of a left hip condition to perhaps account for his subjective 
complaints of pain.  This is the first and indeed perhaps 
most fundamental requirement for any 
service-connection claim - that is, proof of the existence 
of the currently claimed disability.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225 (service connection 
presupposes a current diagnosis of the condition claimed, 
to at least confirm the Veteran has it).   

Therefore, the determinative issue is whether the Veteran's 
left hip condition is related to his military service - 
including proximately due to, the result of, or chronically 
aggravated by his service-connected low back disability.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).  See also 38 C.F.R. § 3.310(a) and (b) and 
Allen v. Brown, 7 Vet. App. 439 (1996), regarding claims for 
secondary service connection, and Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 
(1998); and McQueen v. West, 13 Vet. App. 237 (1999), 
indicating competent medical nexus evidence is needed to 
causally associate the claimed disorder with the service-
connected disability.

The Veteran's STRs document his parachuting accident in 
service, in 1967, and the medical treatment he received in 
relation thereto.  



Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a VA medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

Here, there is competent medical evidence of a left hip 
condition, a documented parachuting accident in service, and 
suggestions the Veteran's left hip condition may be related 
either directly to that parachuting accident during service 
or secondarily to his service-connected low back disability.  
See EF v. Derwinski, 1 Vet App 324 (1991) (VA adjudicators 
must consider all potential basis of entitlement reasonably 
raised by the record); and see again 38 C.F.R. § 3.310 and 
Allen v. Brown, 7 Vet. App. 439 (1995) (permitting service 
connection for additional disability that is proximately due 
to, the result of, or chronically aggravated by a service-
connected condition).

Medical comment is needed, however, to assist in making these 
important determinations.

Accordingly, the claim concerning the left hip is REMANDED 
for the following additional development and consideration:

1.  If possible, have the VA physician 
that relatively recently examined the 
Veteran in October 2007 submit an 
addendum to the report of that evaluation 
indicating whether it is at least as 
likely as not (i.e., 50 percent or more 
probable) that the Veteran's left hip 
disorder - including the diagnosed 
benign subchondral cyst in the femoral 
neck, is proximately due to, the result 
of, or chronically aggravated by his 
service-connected low back disability, 
and also whether it is at least as likely 
as not (i.e., 50 percent or more 
probably) the left hip disorder is 
directly related to his parachuting 
accident in 1967.

If, for whatever reason, it is not 
possible to have this same VA examiner 
comment further, then have the Veteran 
reexamined by someone equally qualified 
to make this important determination.  

Inform the examiner that the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.  

Advise the Veteran that failure to report 
for the scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  



2.  Then readjudicate the claim for 
service connection for a left hip 
disorder in light of any additional 
evidence obtained, including considering 
whether the Veteran is entitled to either 
direct service connection or secondary 
service connection for this condition.  
If the claim is not granted to his 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


